Citation Nr: 0121940	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to an increased rating for headaches, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and March 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In the April 1998 rating action, the 
RO denied the veteran's claim of entitlement to a compensable 
evaluation for his service-connected headaches.  In the March 
2000 rating decision, the RO denied entitlement to an 
evaluation in excess of 30 percent for his PTSD.  The veteran 
perfected timely appeals of these determinations to the Board

As a preliminary matter, the Board observes that the November 
2000 Statement of the Case (SOC) identifies the August 2000 
rating decision, in which the RO confirmed and continued the 
noncompensable evaluation for the veteran's headaches, as the 
rating action on appeal.  Recently, however, the United 
States Court of Appeals for Veterans Claims) (Court) decided 
the case of Muehl v. West, 13 Vet. App. 159 (1999).  In 
Muehl, the Court held that where, as here, pertinent evidence 
was presented or secured within one year of the date of the 
mailing of the notice of the decision, that evidence must be 
considered to have been filed in connection with his initial 
claim.  See Id. at 161-62.  In this case, beginning in July 
1998, the RO received significant records of his VA treatment 
for his headaches.  In light of the foregoing, the Board 
concludes this evidence must be considered to have been filed 
in connection with the veteran's earlier claim for an 
increased rating for this disability.

In addition, the record shows that the veteran has been 
diagnosed as suffering from alcohol dependence and 
polysubstance abuse on numerous occasions and that he has 
received inpatient and outpatient care for these 
disabilities.  Recently, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that VA compensation 
benefits are available for alcohol or drug-related disability 
that arises secondarily from a service-connected disorder, 
here PTSD.  The Federal Circuit further declared that such 
secondary disability itself might be indicative of the 
severity of a veteran's service-connected disability.  Id.  
Here, in an October 1999 report, a VA examiner indicated that 
the veteran's psychiatric condition was "complicated" by 
his polysubstance dependence.  Further, a May 1997 VA 
hospitalization report reflects that the veteran was 
diagnosed as having a history of cocaine dependency that was 
most likely secondary to his PTSD; a January 1999 VA 
hospitalization report shows that he was diagnosed as 
currently suffering from this disorder.  The Board has 
imposed a temporary stay of adjudication of these claims 
until a final review is completed by the Federal Circuit with 
respect to its decision in Allen.  Because the veteran's 
claim for an increased rating for his PTSD involves the 
issues of secondary service connection for alcohol or drug 
abuse as well as for symptoms related to his service-
connected PTSD, it is subject to this stay.  When the Federal 
Circuit has completed its review of all actions and rehearing 
requests filed in that case, the Board will lift the stay and 
begin to adjudicate these issues.  Until that time, the Board 
will defer consideration of the veteran's PTSD claim.  

Further, in an October 2000 statement, the veteran reported 
that he suffered from gastrointestinal problems, including 
ulcers, and that the condition was related to his service-
connected headaches.  To date, VA has not considered this 
claim and it is referred to the RO for appropriate action.  
In addition, the veteran asserts that he is unable to work 
due to his combined impact of his service-connected headaches 
and PTSD, which the Board interprets as an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001.  Subject to the above-mentioned stay, 
this latter informal claim is also referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the veteran's claim for an increased rating 
for his headaches has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
the service-connected headaches are manifested by very 
frequent prostrating and prolonged attacks, which are 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in April 1985, the RO established 
service connection for headaches and assigned the current 
noncompensable evaluation under Diagnostic Code 8100, 
effective August 24, 1984.  The veteran filed this claim 
seeking an increased rating in July 1997.

VA outpatient treatment records, dated from March to May 
1996, show that the veteran was seen on several occasions for 
treatment of his headaches.  A March 1996 entry reflects that 
the veteran complained of having two to three headaches per 
day.  In addition, in an April 1996 entry, a VA examiner 
indicated that the veteran's condition had "apparently 
worsened" and was impairing his ability to sleep.  
Thereafter, in May 1996, a VA physician noted the veteran's 
continued complaints and diagnosed him as having probable 
migraine headaches; he prescribed Inderal to treat the 
condition.

In December 1997, the veteran was afforded a VA cranial 
nerves examination.  He reported that, until recently, he had 
suffered from episodic headaches, but that he now experienced 
them on a daily basis and that they were accompanied by daily 
nausea.  In addition, he described his headaches as 
"severe" and indicated that the disability often became 
symptomatic at night.  The veteran stated that he felt the 
headache pain throughout his head and characterized it as 
"pounding."  In addition, he reported that the headaches 
persisted for "several hours to a few days."  The veteran 
also said that the disorder was productive of blurred vision 
and nausea.  He added that, during these flare-ups, he is 
unable to concentrate or work.  Further, the veteran 
indicated that the condition was productive of impaired 
sleep, often causing him to awaken.  The physician reported 
that the veteran was not currently treating the disability 
with any medications but noted that, in the past, he had 
"self-medicated" with various drugs.  In addition, he 
observed that the veteran had had a transcranial doppler in 
April 1996, the results of which were consistent with a 
basilar migraine.  He diagnosed the veteran as having 
migraine headaches of idiopathic etiology and recommended 
that he seek treatment at the VA neurology clinic.

VA treatment records, dated from December 1997 to October 
1999, show that the veteran continued to be seen on a regular 
basis for treatment of this condition.  A January 1998 entry 
reflects that the disability caused him to awaken.  In 
addition, it indicates that the disability underwent an 
increase in severity approximately two years earlier.  The 
entry further reflects that the veteran reported suffering 
from nausea and blurred vision due to the condition and said 
that he was unable to function when experiencing a severe 
headache.  The examiner diagnosed the veteran as having 
severe headaches and noted that the veteran had 
unsuccessfully tried to treat the disability with NSAIDs 
(nonsteroidal anti-inflammatory medications).  The examiner 
recommended that the veteran undergo an MRI of the brain, 
that he begin treating the disability with Fioricet, and that 
he return to the neurology clinic in about three months.  In 
March 1998, the veteran underwent the recommended MRI, which 
revealed findings consistent with migraine headaches.  
Thereafter, when seen in April 1998, the veteran complained 
of having headaches several times per week, which were 
accompanied by nausea and blurred vision.  He stated that 
Darvon was effective only if taken at the very onset of the 
flare-up.  The impression of the examiner was migraine 
headaches that were poorly controlled.  Subsequent entries 
show that the veteran was seen for similar complaints and 
reflect that he was repeatedly diagnosed as having this 
disability.  In December 1998, he reported having "almost 
daily migraine headaches unresolved by Darvocet."  Finally, 
an October 1999 report shows that he continued to suffer from 
migraine headaches, which the examiner indicated required 
regular monitoring and treatment.

In September 2000, the veteran was afforded another VA 
neurological examination.  During the examination, he 
complained of suffering from headaches on a daily basis, 
which he indicated generally persisted for approximately four 
to six hours.  The veteran added that, on some days, he had 
multiple flare-ups of the condition and that he usually 
awakened suffering from a headache.  He reported that he took 
Tylenol with codeine to treat the condition but that it only 
caused the symptoms to diminish, not resolve.  The veteran 
further stated that, due to his headaches and PTSD, he had 
not worked since 1981.  The examination revealed that the 
veteran was alert and oriented times three, and exhibited 
"good naming," repetition and fluency.  In addition, his 
normotension and concentration, as well as his mood, memory 
and cognition, were normal.  The physician further reported 
that the veteran's visual fields were full and his 
extraocular muscles intact.  His pupils were equal, round and 
reactive to light.  The fundoscopic and sensory examinations 
were also normal.  No diagnostic tests were performed and the 
physician diagnosed the veteran as having migraine headaches; 
he did not comment on the severity of the condition.

Further, as noted in the introduction, the veteran's claim 
seeking an increased rating for his service-connected PTSD is 
being deferred; however, a review of the voluminous inpatient 
and outpatient treatment records and reports pertinent to 
that issue shows that he has received extensive treatment for 
the disability and that it is very disabling; the most recent 
hospitalization report, dated in January 1999, reflects that 
the veteran was diagnosed as suffering from numerous 
psychiatric disabilities and that his Global Assessment of 
Functioning (GAF) score at admission was estimated as 31 and 
at discharge 36.

Finally, in statements and written argument submitted by and 
on behalf of the veteran, he and his representative noted the 
medical findings regarding the frequency and severity of the 
condition as well as his treatment regimen and argued that 
the disability warranted a compensable evaluation.  In doing 
so, he emphasized that he suffered from daily prostrating 
headaches.  In this regard, in an October 2000 statement, he 
reported that, when experiencing these prolonged headaches, 
which he indicated persisted for one to four hours, he was 
forced to lie down and turn off all lights.  Further, citing 
to a dictionary definition that reportedly defined 
prostrating as producing "submission, helplessness or 
exhaustion," the veteran challenged the RO's determination 
that his headaches were not productive of that condition; 
indeed, he maintained that "that is exactly what I do when I 
get a headache.  I must submit to it by lying down and I am 
helpless in preventing them from occurring and am useless 
when I have one."

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In this regard, the Board 
acknowledges that this claim was not initially considered by 
the RO under the Veterans Claims Assistance Act of 2000.  Cf.  
Holliday v. Principi, 14 Vet. App. 280 (2001); VAOPGCPREC 11-
2000 (2000).  Further, the Board notes that records of the 
veteran's VA treatment, dated subsequent to October 1999, 
have not been associated with the claims folder.  The Board 
also concedes that the April 1993 VA hospitalization report 
indicates that he was receiving disability benefits from the 
Social Security Administration (SSA) and that, to date, VA 
has neither attempted to associate copies of any disability 
determinations SSA has made concerning the veteran nor the 
medical records considered by that agency.  In light of this 
decision, however, in which the Board increases the 
evaluation of the veteran's headaches to the maximum 50 
percent schedular evaluation, he is not prejudiced.  The 
Board will therefore proceed with the consideration of this 
case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's headaches are currently rated as noncompensably 
disabling under Diagnostic Code 8100.  Pursuant to this code, 
a 50 percent evaluation requires that the disability be 
manifested by very frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  Finally, a 
noncompensable rating is assigned for headaches with less 
frequent attacks.

Following a careful review of the evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that this disability warrants a 50 percent 
evaluation under Diagnostic Code 8100.  In reaching this 
conclusion, the Board observes that, throughout the course of 
this appeal, including on numerous occasions when seeking 
treatment for this condition, the veteran has consistently 
reported that the disability has increased in severity over 
the last several years.  In this regard, the Board notes that 
outpatient treatment records dated in 1996 reflect complaints 
of daily headaches that caused him to awaken and impaired his 
ability to sleep.  Further, when formally examined in 
December 1997, the veteran reiterated that he suffered from 
daily headaches, which he described as severe and pounding, 
and maintained that they persisted for as long as several 
hours to a few days.  The December 1997 VA neurological 
examination report also reflects that he complained that the 
disability was also productive of blurred vision and nausea.  
In addition, he stated that, during flare-ups, he was unable 
to work or even concentrate, and that the headaches often 
caused him to awaken.  Moreover, the most recent VA treatment 
records, dated from December 1997 to October 1999, show that 
he continued to report suffering from daily headaches and a 
VA examiner characterized the condition as severe.  Indeed, 
he noted that the veteran had unsuccessfully attempted to 
treat the disability with NSAIDs.  Moreover, a subsequent VA 
examiner indicated that, despite treating the disability with 
various medications, the veteran's migraine headaches were 
poorly controlled.  In this regard, a December 1998 entry 
reflects that the veteran complained that Darvon was 
ineffective in treating his migraine headaches.  The veteran 
reiterated suffering from daily headaches during the 
September 2000 VA neurological examination, and indicated 
that they generally persisted for four to six hours.  
Further, he stated that treating the condition with Tylenol 
with codeine was only effective in diminishing, rather than 
resolving, the condition.  Moreover, he maintained that, due 
to his PTSD and headaches, he was unemployable, which 
indicates that the headaches are likely productive of severe 
economic inadaptability.  Finally, these complaints reported 
while seeking treatment are consistent with those contained 
in his statements and written argument, and the Board agrees 
that the evidence shows that the disability is productive of 
very frequent, prolonged and prostrating attacks.  In light 
of the foregoing, and in the absence of any medical evidence 
indicating that the veteran's headaches are not daily (or 
almost daily), prolonged or prostrating, the Board finds that 
entitlement to the maximum 50 percent evaluation under 
Diagnostic Code 8100 has been shown.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is, however, no showing that the veteran's headaches 
present so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 50 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  In this regard, the Board notes 
that the medical evidence shows, and indeed, the veteran 
himself acknowledges, that if he is unable to work, it is due 
to a combined impact of his headaches and his psychiatric 
disorders.  Moreover, although the veteran has been 
hospitalized during this lengthy appeal, it has been to treat 
his psychiatric conditions rather than his headaches.  As 
such, this disability has not been shown to require frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand any of the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 50 percent rating for headaches is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

